DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on January 20, 2021. Claims 1-3, 6-14, and 17-24 are pending with claims 7-11 being withdrawn.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. Applicant argues that none of the references of the proposed combination address the newly recited claim language “the cover fiber layers filling a portion of the cleft such that a portion of the cleft is void. (see page 6, par. 3)” The Examiner respectfully disagrees notes that Chapman (US Patent Application 2015/0231849) discloses cover fiber layers (402) that do not complete fill the cleft and a void of the cleft may be optionally filled by (436, par. 58). If element 436 is not present then there would a portion of the cleft being void (Fig. 4).
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant notes that the cited prior art do not appear to disclose different fiber layers formed from different types of fibers. However, this does not appear to be patentable in view of Cairo (US Patent Application 2008/0170943) which discloses a composite component comprising different fiber layers (118, 120, Fig. 2, pars. 19-20) forming a cleft (Fig. 7) formed from different types of fibers (par. 26) which makes use of multiple materials strategically placed to take advantage of their most attractive attributes with fiberglass having high static and fatigue strength and low cost, and carbon fiber in outer layers requiring bidirection stiffness (Cairo par. 3).


Claim Objections
Claims 1 and 24 are objected to because of the following informalities: In claim 1, line 14, and claim 24, line 3, it appears that “fibers layers” should be changed to --fiber layers--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautard (WO 2017/077240 A1, see US Patent Application 2018/0319101 A1 for English translation) in view of Matsen (US Patent Application 2014/0099477), and in view of Chapman (US Patent Application 2015/0231849) and in further view of Cairo (US Patent Application 2008/0170943).
	In regards to claim 1, Pautard discloses an airfoil component (Figs. 14-15, see pars. 3-5 of US Patent Application 2018/0319101) comprising: 
a platform (511, 512) having a gaspath side (see airfoil 510) and a non-gaspath side (Figs. 14-15); 
an airfoil (510) that is joined through a transition section to the platform, the platform and airfoil being formed of a composite material having fiber layers (par. 3), the fiber layers being contiguous in the airfoil and diverging in the transition section such that a first portion of the fiber layers forms a first section of the platform on a first side of the airfoil and a second portion of the fiber layers forms a second section of the platform on a second side of the airfoil (Figs. 14-15), the diverging of the fiber layers establishing an open elongated cleft (513) along the non-gaspath side of the platform (Fig. 15).
Pautard does not disclose (1) the fiber layers at the cleft are pressure consolidated, (2) cover fiber layers extending through the cleft and which conform to the cleft, the airfoil excluding the cover fiber 
Firstly, Matsen discloses fiber layers are pressure consolidated (par. 5).
Pautard discloses fiber layers consolidated at a cleft (see densified with matrix in par. 3), however are silent whether the fiber layers are pressure consolidated. Matsen, which is also directed to a composite formed by fiber layers that are consolidated, discloses the fiber layers are pressure consolidated to minimize or reduce porosity and voids in the final composite structure and to force the layup against the tool or mold to establish the final shape and surface finish of the composite structure (Matsen par. 5). Thus, it would have been obvious to one having ordinary skill in the art to modify the airfoil component of Pautard by providing the fiber layers are pressure consolidated, such that the fiber layers at the cleft are pressure consolidated, to minimize or reduce porosity and voids in the final composite structure and to force the layup against the tool or mold to establish the final shape and surface finish of the composite structure (Matsen par. 5).
Secondly, Chapman discloses cover fiber layers (402) extending through a cleft (formed in between 300, 302, Fig. 3) and which conform to the cleft (Fig. 3), the component stiffening structure excluding the cover fiber layers (Fig. 3).
The modified component of Pautard comprises a fiber structure extending through the cleft to prevent a zone weakness (see “fiber reinforcement”, Pautard par. 4), however does not disclose there are cover fiber layers extending through the cleft and which conform to the cleft, the airfoil excluding the cover fiber layers. Chapman, which is also directed to a composite with a gap filled with fiber reinforcement, discloses a separate fiber cover layers which extend through the cleft and conform to the cleft to provide a composite structure at the gap which reduces cracking of the composite component (Chapman par. 10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the airfoil component of Pautard by providing cover fiber layers extending through a cleft and which conform to the cleft, the composite structure 
Thirdly, Cairo discloses an airfoil component with at least one of the fiber layers (118) is selected from glass fibers (par. 19), carbon fibers, or aramid fibers and at least one other of the fibers layers (120) is selected from a different one of glass fibers, carbon fibers (par. 20), or aramid fibers (Figs. 2-3, 7).
The modified component of Pautard comprises fiber layers, however does not disclose at least one of the fiber layers is selected from glass fibers, carbon fibers, or aramid fibers and at least one other of the fibers layers is selected from a different one of glass fibers, carbon fibers, or aramid fibers. Cairo, which is also directed to a composite component formed of fiber layers with a cleft shape (see Fig. 7), discloses a composite component comprising different fiber layers forming a cleft formed from different types of fibers which makes use of multiple materials strategically placed to take advantage of their most attractive attributes with fiberglass in inner layers having high static and fatigue strength and low cost, and carbon fiber in outer layers requiring bidirection stiffness (Cairo par. 3).Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the airfoil component of Pautard by providing at least one of the fiber layers is selected from glass fibers, carbon fibers, or aramid fibers and at least one other of the fibers layers is selected from a different one of glass fibers, carbon fibers, or aramid fibers, as taught by Cairo, to use multiple materials strategically placed to take advantage of their most attractive attributes with fiberglass in inner layers having high static and fatigue strength and low cost, and carbon fiber in outer layers requiring bidirection stiffness (Cairo par. 3).
In regards to claims 2-3, 6 and 21-23, the modified airfoil component of Pautard comprises the composite material is a polymer matrix composite (see Pautard par. 3, with matrix made of thermoplastic, thermosetting material), the cleft is V-shaped (Pautard Fig. 15), the composite material is a fully cured polymer matrix composite (Pautard par. 3), the cover fiber layers have a V-shape (Chapman Fig. 4), the .

Claims 12-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautard (WO 2017/077240 A1, see US Patent Application 2018/0319101 A1 for English translation) in view of Matsen (US Patent Application 2014/0099477), and in further view of Chapman (US Patent Application 2015/0231849).
In regards to claim 12, Pautard discloses a composite component (Figs. 14-15) comprising: 
a T-shaped intersection including a flange (511, 512) that has a first side and a second side, and a leg (510) that is joined through a transition section to the flange, the flange and the leg being formed of a composite material having fiber layers (par. 3), the fiber layers being contiguous in the leg and diverging in the transition section such that a first portion of the fiber layers forms a first section of the flange on a first side of the leg and a second portion of the fiber layers forms a second section of the flange on a second side of the leg (par. 3), the diverging of the fiber layers establishing an open elongated cleft (513) along the second side of the platform (Figs. 14-15).
Pautard does not disclose (1) the fiber layers at the cleft are pressure consolidated, and (2) cover fiber layers extending through the cleft and which conform to the cleft, the leg excluding the cover fiber layers.
Firstly, Matsen discloses fiber layers are pressure consolidated (par. 5).
Pautard discloses fiber layers consolidated at a cleft (see densified with matrix in par. 3), however are silent whether the fiber layers are pressure consolidated. Matsen, which is also directed to a composite component formed by fiber layers that are consolidated, discloses the fiber layers are pressure consolidated to minimize or reduce porosity and voids in the final composite structure and to force the layup against the tool or mold to establish the final shape and surface finish of the composite structure (Matsen par. 5). Thus, it would have been obvious to one having ordinary skill in the art to modify the composite component of Pautard by providing the fiber layers are pressure consolidated, such that the 
Secondly, Chapman discloses cover fiber layers (402) extending through a cleft (formed in between 300, 302, Fig. 3) and which conform to the cleft (Fig. 3), a component excluding the cover fiber layers (Fig. 3), the cover fibers filling a portion of the cleft such that a portion of the cleft is void (Fig. 4 without 436, par. 58).
The modified component of Pautard comprises a fiber structure extending through the cleft to prevent a zone weakness (see “fiber reinforcement”, Pautard par. 4), however does not disclose there are cover fiber layers extending through the cleft and which conform to the cleft, the leg excluding the cover fiber layers. Chapman, which is also directed to a composite with a gap filled with fiber reinforcement, discloses a separate fiber cover layers which extend through the cleft and conform to the cleft to provide a composite structure at the gap which reduces cracking of the composite component (Chapman par. 10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the composite component of Pautard by providing cover fiber layers extending through a cleft and which conform to the cleft, the composite structure excluding the cover fiber layers, the cover fiber layers filling a portion of the cleft such that a portion of the cleft is void, as taught by Chapman, such that the cover fiber layers are not part of the leg, to provide a composite structure at the gap which reduces cracking of the composite component (Chapman par. 10).
In regards to claims 13-14 and 17-18, the modified composite components of Pautard comprises the composite material is a polymer matrix composite (Pautard par. 3, with matrix made of thermoplastic, thermosetting material), the cleft is V-shaped (Pautard Fig. 15), the composite material is a fully cured polymer matrix composite (Pautard par. 3), and the leg is an airfoil and the flange is a platform (Pautard par. 3).

s 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautard (WO 2017/077240 A1) in view of Matsen (US Patent Application 2014/0099477) and in view of Chapman (US Patent Application 2015/0231849), and in further view of Marchal (US Patent Application 2014/0369848).
The modified component of Pautard discloses the composite material is a polymer matrix composite (Pautard par. 3, with matrix made of thermoplastic, thermosetting material).
The modified component of Pautard lacks the matrix is selected from the group of epoxy, polyimide and bismalemide, and the composite with a bismaleimide matrix.
Marchal discloses a composite material with the matrix is selected from the group of epoxy (par. 35), polyimide (par. 35) and bismalemide (par. 35), and the composite with a bismaleimide matrix (par. 35).
Pautard discloses the composite material is a polymer matrix composite, however is silent about whether the matrix is selected from the group of epoxy, polyimide and bismalemide, and the composite with a bismaleimide matrix. Marchal, which is also directed to an airfoil formed of a polymer matrix composite, discloses the matrix is selected from the group of epoxy, polyimide and bismalemide, and the composite with a bismaleimide matrix to select an appropriate resin that is a precursor of a polymer matrix suitable for the intended application (par. 35). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Pautard, by providing the matrix is selected from the group of epoxy, polyimide and bismalemide, and the composite with a bismaleimide matrix, as taught by Marchal, to select an appropriate resin that is a precursor of a polymer matrix suitable for the intended application (Marchal par. 35).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautard (WO 2017/077240 A1, see US Patent Application 2018/0319101 A1 for English translation) in view of Matsen (US Patent Application 2014/0099477), and in view of Chapman (US Patent Application 2015/0231849) and in further view of Cairo (US Patent Application 2008/0170943).
In regards to claim 24, the modified composite component of Pautard lacks at least one of the fiber layers is selected from glass fibers, carbon fibers, or aramid fibers and at least one other of the fibers layers is selected from a different one of glass fibers, carbon fibers, or aramid fibers.
Cairo discloses an airfoil component with at least one of the fiber layers (118) is selected from glass fibers (par. 19), carbon fibers, or aramid fibers and at least one other of the fibers layers (120) is selected from a different one of glass fibers, carbon fibers (par. 20), or aramid fibers (Figs. 2-3, 7).
The modified component of Pautard comprises fiber layers, however does not disclose at least one of the fiber layers is selected from glass fibers, carbon fibers, or aramid fibers and at least one other of the fibers layers is selected from a different one of glass fibers, carbon fibers, or aramid fibers. Cairo, which is also directed to a composite component formed of fiber layers with a cleft shape (see Fig. 7), discloses a composite component comprising different fiber layers forming a cleft formed from different types of fibers which makes use of multiple materials strategically placed to take advantage of their most attractive attributes with fiberglass in inner layers having high static and fatigue strength and low cost, and carbon fiber in outer layers requiring bidirection stiffness (Cairo par. 3). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the composite component of Pautard by providing at least one of the fiber layers is selected from glass fibers, carbon fibers, or aramid fibers and at least one other of the fibers layers is selected from a different one of glass fibers, carbon fibers, or aramid fibers, as taught by Cairo, to use multiple materials strategically placed to take advantage of their most attractive attributes with fiberglass in inner layers having high static and fatigue strength and low cost, and carbon fiber in outer layers requiring bidirection stiffness (Cairo par. 3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
3/1/2021